DETAILED ACTION
This is a first Office action on the merits to the application filed July 6, 2020. Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on July 6, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Specification
The title of the invention (i.e., “BASE STATION APPARATUS AND TERMINAL APPARATUS”) is not descriptive because it applies to all base stations and terminals. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 1-7 are objected to because of the following informalities:
Claims 1 and 5 each recite “NDI” without spelling out the acronym. Each first instance of “NDI” should be changed to “New Data Indicator (NDI)” in claims 1 and 5.
Claims 1 and 5 each recite “ACK/NACK”, which should be changed to “Acknowledgment (ACK)/Negative Acknowledgement (NACK)”.
Claims 1 and 5 each have a comma at the end of the claim, which should be deleted.
Claim 4 recites “OFDM”, which should be changed to “Orthogonal Frequency Division Multiplexing (OFDM)”.
Claim 7 recites “UL/SUL” at the end of the claim, which should be changed to “Supplemental Uplink (UL/SUL)”.
Claims 2, 3, and 6 are also objected to for depending from respective objected claims 1 and/or 5.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded Such claim limitation is: In claim 1, “a downlink control signal generation unit configured to generate [control information]”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification as filed, in paragraphs 177-181 describe that the various embodiments and functions/characteristics may be performed by a specially programmed computer (e.g., processor, Digital Signal Processor, Application Specific Integrated Circuit, Field Programmable Gate Array, etc.), circuits (e.g., integrated circuit, multiple integrated circuits, etc.), logic devices (e.g., gates, transistors, etc.), etc.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “the information on the transmit power of the ACK/NACK” in line 2. There is insufficient antecedent basis for this limitation in the claim because while there is previously recited “information on transmit power” in claim 1, this is not specific to “the ACK/NACK”.

Claims 3 and 6 each recite the limitation “the number of repetitive transmissions” both at line 2. There is insufficient antecedent basis for this limitation in the claim because there is not previously recited “a number of repetitive transmissions”.

Claims 4 and 7 each recite the limitation “the number of OFDM symbols” around lines 2-3. There is insufficient antecedent basis for this limitation in the claim because there is not previously recited “a number of OFDM symbols”.

Claim 6 recites “the number of antenna ports” at line 3. There is insufficient antecedent basis for this limitation in the claim because there is not previously recited “a number of antenna ports”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (U.S. 2017/0332377, which is newly cited).

Regarding claim 1, Tseng teaches:
A base station apparatus for communicating with a terminal apparatus (Tseng, Fig. 2, base station 210, ¶¶ 143, 158), the base station apparatus comprising: 
a downlink control signal generation unit configured to generate a radio resource control (RRC) and a downlink control information (DCI) transmitted on a physical downlink control channel (PDCCH) (Tseng, Fig. 12, step 1204, ¶¶ 25, 92-93, 99, 204, see also Fig. 2, at least the processor 230 generates control information, see ¶¶ 142-143, 145, 153); and 
a transmitter configured to transmit downlink data transmitted on a physical downlink shared channel (PDSCH) and the DCI (Tseng, Fig. 2, at least transmitters 222a-t, ¶¶ 25, 145-147), wherein 
the transmitter transmits at least a frequency domain resource assignment used to transmit the downlink data through the RRC, and transmits by use of the DCI at least an NDI indicating an initial transmission or retransmission, information indicating a modulation order and a coding rate, information on a resource for an ACK/NACK of downlink data, and information on transmit power (Tseng, Fig.  7, the DCI format includes at least an NDI, MCS (modulation and coding scheme), HARQ (ACK/NACK information) and TPC for transmit power, see also ¶¶ 25, 27-29, 78, 162, 165-167), 
the information on the resource for the ACK/NACK of downlink data indicates a physical uplink shared channel (PUSCH) (Tseng, ¶¶ 65, see also Fig. 8), and 
a transmission signal is transmitted on a frequency resource indicated by the frequency domain resource assignment transmitted through the RRC, the transmission signal being obtained by performing, on the downlink data, error correction coding using the coding rate and modulation using the modulation order, the coding rate and the modulation order being transmitted by use of the DCI (Tseng, ¶¶ 142-146, see also Figs. 7, 8, where the RRC and DCI are used to configure the resources and scheduling for downlink data transmission, which is modulated and coded according to the information in at least the DCI, see ¶¶ 25, 92-93).

Regarding claim 4, which depends from claim 1, Tseng further teaches “the DCI includes at least one of a DCI format identifier, positions and the number of OFDM symbols used for downlink data transmission in a slot for transmitting downlink data, or a Redundancy version,” as claimed. Tseng, ¶ 25.

Regarding claim 5, Tseng teaches:
A terminal apparatus for communicating with a base station apparatus (Tseng, Fig. 2, receiver system 250, which is a UE (terminal) in communication with the base station 210, ¶¶ 142-143), the terminal apparatus comprising: 
a receiver configured to receive a radio resource control (RRC) and downlink control information (DCI) on a physical downlink control channel (PDCCH) (Tseng, Fig. 2, the UE 250 has at least transmitters and receivers 254a-254r, ¶¶ 148-149, which receive RRC and DCI information on a PDCCH, see Fig. 12, step 1204, ¶¶ 25, 92-93, 99, 204); and
a transmitter configured to transmit uplink data on a physical uplink shared channel (PUSCH) based on control information included in the RRC and the DCI (Tseng, Fig. 2, the UE has at least transmitters and receivers 254a-254r, ¶¶ 148-149, which transmit data on a PUSCH based on RRC and DCI information, see also ¶¶ 65, 165), wherein 
the receiver receives at least a frequency domain resource assignment used to transmit the uplink data through the RRC, and receives by use of the DCI at least an NDI indicating an initial transmission or retransmission, and information indicating a modulation order and a coding rate (Tseng, Fig.  7, the DCI format includes at least an NDI, MCS (modulation and coding scheme), HARQ (ACK/NACK information) and TPC for transmit power, see also ¶¶ 25, 27-29, 78, 162, 165-167), and 
a transmission signal is transmitted on a frequency resource indicated by the frequency domain resource assignment received through the RRC, the transmission signal being obtained by performing, on the uplink data, error correction coding using the coding rate and modulation using the modulation order, the coding rate and modulation order being received by use of the DCI (Tseng, ¶¶ 142-146, see also Figs. 7, 8, where the RRC and DCI are used to configure the resources and scheduling for downlink data transmission, which is modulated and coded according to the information in at least the DCI, see ¶¶ 25, 92-93).

Regarding claim 7, which depends from claim 1, Tseng further teaches “the receiver receives the DCI including at least one of a DCI format identifier, positions and the number of OFDM symbols used for uplink data transmission in a slot for transmitting uplink data, a Redundancy version, information on transmit power of the PUSCH, or an UL/SUL indicator,” as claimed. Tseng, ¶ 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Park (U.S. 2018/0139751, which is newly cited), both of which are in the same field of wireless resource configuration as the claimed invention.

Regarding claim 2, which depends from claim 1, Tseng further teaches “the information on the transmit power of the ACK/NACK is notified as a transmit power value used for a physical uplink control channel (PUCCH),” as recited in claim 2. Tseng ¶¶ 27-29. Tseng fails to teach that “the base station apparatus notifies the terminal apparatus that the ACK/NACK is transmitted using the PUSCH with the transmit power for the PUCCH,” as recited in claim 2. Park remedies this deficiency and teaches a base station notifies a terminal, such as through a DCI, of a power command (i.e., TPC) used for PUCCH and PUSCH and that the ACK/NACK is transmitted on the PUSCH. See Park, ¶¶ 79, 94. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit PUCCH and PUSCH along with ACK/NACK at a given power to allow PUSCH and ACK/NACK to be transmitted at the same time. See Park, ¶ 94.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Yi (U.S. 2016/0142981, which is newly cited), both of which are in the same field of wireless resource configuration as the claimed invention.

Regarding claim 3, which depends from claim 1, Tseng does not teach the additionally recited limitations. Yi remedies this and teaches “the DCI includes the number of repetitive transmissions of an identical transport block,” as claimed. Yi, ¶¶ 121-127. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a number of repetitive transmissions of an identical transport block in a DCI, as in Yi, with the DCI of Tseng to efficiently use the system resources based on the need for repetitive transmissions or not. See e.g., Yi, ¶ 125.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Frenne (U.S. 2021/0226748, which is applicant-cited), both of which are in the same field of wireless resource configuration as the claimed invention.

Regarding claim 6, which depends from claim 5, Tseng further teaches “the receiver receives the DCI including … the number of antenna ports (Tseng, ¶ 27), , information on whether or not transmission diversity is applied, a transmission diversity scheme (Tseng, ¶¶ 42-52), and information on transmit power (Tseng, ¶ 53),” as claimed. Tseng does not teach the additionally recited limitations. Frenne remedies this and teaches DCI (or configuration information) can include “the number of repetitive transmissions of an identical transport block” and “information on a precoder”. Frenne, ¶¶ 43, 50-52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the addition DCI information, as in Frenne, with the DCI of Tseng to ensure reliable data transmission and to “achieve spatial diversity across repetitions”. See e.g., Frenne ¶ 52.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. App. Publ’n Nos. 2012/0275395, 2017/0257191, and 2018/0145818 all describe various ways of configuring wireless resources using DCI, for example.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413